Exhibit 10.2

 

EXECUTION VERSION

 

SECOND AMENDED AND RESTATED GUARANTY

 

THIS SECOND AMENDED AND RESTATED GUARANTY (this “Guaranty”) dated as of
April 22, 2016, executed and delivered by each of the undersigned and the other
Persons from time to time party hereto pursuant to the execution and delivery of
an Accession Agreement (as defined below) (all of the undersigned, together with
such other Persons each a “Guarantor” and collectively, the “Guarantors”) in
favor of (a) Wells Fargo Bank, National Association, in its capacity as
Administrative Agent (the “Administrative Agent”) for the Lenders under that
certain Second Amended and Restated Credit Agreement dated as of April 22, 2016
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among RLJ Lodging Trust, L.P. (the “Borrower”), RLJ
Lodging Trust (which is one of the “Guarantors”), the financial institutions
party thereto and their assignees under Section 13.6. thereof (the “Lenders”),
the Administrative Agent, and the other parties thereto, (b) the Lenders, the
Issuing Banks and the Swingline Lenders, and (c) the Specified Derivatives
Providers (each individually, a “ Guarantied Party” and collectively, the
“Guarantied Parties”).

 

WHEREAS, the Borrower, RLJ Lodging Trust, the Administrative Agent and certain
of the Lenders entered into a certain Amended and Restated Credit Agreement
dated as of November 20, 2012 (as amended, restated, supplemented or otherwise
modified from time to time, the “Original Credit Agreement”), pursuant to which
RLJ Lodging Trust and certain of the other Guarantors (along with certain other
Subsidiaries of the Borrower) (the “Existing Credit Guarantors”) executed and
delivered a certain Amended and Restated Guaranty dated November 20, 2012 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Existing Credit Guaranty”), guarantying the obligations of the Borrower under
the Original Credit Agreement;

 

WHEREAS, the Borrower, RLJ Lodging Trust, the Administrative Agent and certain
of the Lenders entered into a certain Term Loan Agreement dated August 27, 2013
(as amended, restated, supplemented or otherwise modified from time to time, the
“Original Term Loan Agreement”), pursuant to which RLJ Lodging Trust and certain
of the other Guarantors (along with certain other Subsidiaries of the Borrower)
(the “Existing Term Loan Guarantors”, and collectively with the Existing Credit
Guarantors, the “Existing Guarantors”) executed and delivered a certain Guaranty
dated August 27, 2013 (as amended, restated, supplemented or otherwise modified
from time to time, the “Existing Term Loan Guaranty”, and together with the
Existing Credit Guaranty, the “Existing Guaranties”), guarantying the
obligations of the Borrower under the Original Term Loan Agreement;

 

WHEREAS, the Borrower, RLJ Lodging Trust, the Administrative Agent and the
Lenders have entered into the Credit Agreement, which amends and restates the
Original Credit Agreement and the Original Term Loan Agreement, and pursuant to
the Credit Agreement, the Administrative Agent and the Lenders have agreed to
make available to the Borrower certain financial accommodations on the terms and
conditions set forth in the Credit Agreement;

 

WHEREAS, the Specified Derivatives Providers may from time to time enter into
Specified Derivatives Contracts with the Borrower and/or any Subsidiary of the
Borrower;

 

WHEREAS, the parties hereto wish to amend and restate each Existing Guaranty in
its entirety and each Existing Guarantor wishes to affirm its obligations under
the applicable Existing Guaranty;

 

--------------------------------------------------------------------------------


 

WHEREAS, each Guarantor is owned and controlled by the Borrower, owns and
controls the Borrower, or is otherwise an Affiliate of the Borrower;

 

WHEREAS, the Borrower and each of the Guarantors, though separate legal
entities, are mutually dependent on each other in the conduct of their
respective businesses as an integrated operation and have determined it to be in
their mutual best interests to obtain financing from the Administrative Agent
and the Lenders, and to enter into Specified Derivatives Contracts, through
their collective efforts;

 

WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Administrative Agent and the Lenders making such financial
accommodations available to the Borrower under the Credit Agreement and from the
Specified Derivatives Providers under the Specified Derivatives Contracts and,
accordingly, each Guarantor is willing to guarantee the Borrower’s obligations
to the Administrative Agent and the Lenders on the terms and conditions
contained herein; and

 

WHEREAS, each Guarantor’s execution and delivery of this Guaranty, which amends
and restates each Existing Guaranty, is a condition to the Administrative Agent
and the Lenders making, and continuing to make, such financial accommodations to
the Borrower.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Existing Guaranty is
hereby amended and restated, and each Guarantor hereby agrees, as follows:

 

Section 1.  Guaranty.  Each Existing Guarantor affirms its obligations under and
the terms and conditions of the applicable Existing Guaranty and agrees that
such obligations remain in full force and effect and are hereby ratified,
reaffirmed and confirmed. Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied Obligations”):  (a) all
indebtedness, liabilities, obligations, covenants and duties owing by the
Borrower or any other Loan Party to the Administrative Agent or any other
Guarantied Party under or in connection with the Credit Agreement or any other
Loan Document, including without limitation, the repayment of all principal of
the Loans, the Reimbursement Obligations and all other Letter of Credit
Liabilities, and the payment of all interest, fees, charges, reasonable
attorneys’ fees and other amounts payable to the Administrative Agent or any
other Guarantied Party thereunder (including, to the extent permitted by
Applicable Law, interest, Fees and other amounts that would accrue and become
due after the filing of a case or other proceeding under the Bankruptcy Code (as
defined below) or other similar Applicable Law but for the commencement of such
case or proceeding, whether or not such amounts are allowed or allowable in
whole or in part in such case or proceeding); (b) all Specified Derivatives
Obligations; (c) all other Obligations; (d) any and all extensions, renewals,
modifications, amendments or substitutions of the foregoing; and (e) all
expenses, including, without limitation, reasonable attorneys’ fees and
disbursements, that are incurred by the Administrative Agent or any of the other
Guarantied Parties in the enforcement of any of the foregoing or any obligation
of such Guarantor hereunder.

 

Section 2.  Guaranty of Payment and Not of Collection.  This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account.  Accordingly, none of the Administrative Agent or the other
Guarantied Parties shall be obligated or required before

 

2

--------------------------------------------------------------------------------


 

enforcing this Guaranty against any Guarantor:  (a) to pursue any right or
remedy the Guarantied Parties may have against the Borrower, any other Loan
Party or any other Person or commence any suit or other proceeding against the
Borrower, any other Loan Party or any other Person in any court or other
tribunal; (b) to make any claim in a liquidation or bankruptcy of the Borrower,
any other Loan Party or any other Person; or (c) to make demand of the Borrower,
any other Loan Party or any other Person or to enforce or seek to enforce or
realize upon any collateral security held by the Administrative Agent or any
other Guarantied Party which may secure any of the Guarantied Obligations.

 

Section 3.  Guaranty Absolute.  Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the
Administrative Agent or the other Guarantied Parties with respect thereto.  The
liability of each Guarantor under this Guaranty shall be absolute, irrevocable
and unconditional in accordance with its terms and shall remain in full force
and effect without regard to, and shall not be released, suspended, discharged,
terminated or otherwise affected by, any circumstance or occurrence whatsoever,
subject to the termination provisions in Section 20., including without
limitation, the following (whether or not such Guarantor consents thereto or has
notice thereof):

 

(a)           (i) any change in the amount, interest rate or due date or other
term of any of the Guarantied Obligations, (ii) any change in the time, place or
manner of payment of all or any portion of the Guarantied Obligations, (iii) any
amendment or waiver of, or consent to the departure from or other indulgence
with respect to, the Credit Agreement, any other Loan Document, any Specified
Derivatives Contract, or any other document, instrument or agreement evidencing
or relating to any Guarantied Obligations, or (iv) any waiver, renewal,
extension, addition, or supplement to, or deletion from, or any other action or
inaction under or in respect of, the Credit Agreement, any of the other Loan
Documents, any Specified Derivatives Contract, or any other documents,
instruments or agreements relating to the Guarantied Obligations or any other
instrument or agreement referred to therein or evidencing any Guarantied
Obligations or any assignment or transfer of any of the foregoing;

 

(b)           any lack of validity or enforceability of the Credit Agreement,
any of the other Loan Documents, any Specified Derivatives Contract, or any
other document, instrument or agreement referred to therein or evidencing any
Guarantied Obligations or any assignment or transfer of any of the foregoing;

 

(c)           any furnishing to the Administrative Agent or the other Guarantied
Parties of any security for any of the Guarantied Obligations, or any sale,
exchange, release or surrender of, or realization on, any collateral securing
any of the Guarantied Obligations;

 

(d)           any settlement or compromise of any of the Guarantied Obligations,
any security therefor, or any liability of any other party with respect to any
of the Guarantied Obligations, or any subordination of the payment of any of the
Guarantied Obligations to the payment of any other liability of the Borrower or
any other Loan Party;

 

(e)           any bankruptcy, insolvency, reorganization, composition,
adjustment, dissolution, liquidation or other like proceeding relating to such
Guarantor, the Borrower, any other Loan Party or any other Person, or any action
taken with respect to this Guaranty by any trustee or receiver, or by any court,
in any such proceeding;

 

3

--------------------------------------------------------------------------------


 

(f)            any act or failure to act by the Borrower, any other Loan Party
or any other Person which may adversely affect such Guarantor’s subrogation
rights, if any, against any Loan Party or any other person to recover payments
made under this Guaranty;

 

(g)           any nonperfection or impairment of any security interest or other
Lien on any collateral securing in any way any of the Guarantied Obligations;

 

(h)           any application of sums paid by the Borrower, any other Loan Party
or any other Person with respect to the liabilities of the Borrower to the
Administrative Agent or the other Guarantied Parties, regardless of what
liabilities of the Borrower remain unpaid;

 

(i)            any defect, limitation or insufficiency in the borrowing powers
of the Borrower or in the exercise thereof;

 

(j)            any defense, set-off, claim or counterclaim (other than
indefeasible payment and performance in full) which may at any time be available
to or be asserted by the Borrower, any other Loan Party or any other Person
against the Administrative Agent or any of the other Guarantied Parties;

 

(k)           any change in the corporate existence, structure or ownership of
the Borrower or any other Loan Party;

 

(l)            any statement, representation or warranty made or deemed made by
or on behalf of the Borrower, any Guarantor or any other Loan Party under any
Loan Document, Specified Derivatives Contract, or any amendment hereto or
thereto, proves to have been incorrect or misleading in any respect; or

 

(m)          any other circumstance which might otherwise constitute a defense
available to, or a discharge of, a Guarantor hereunder (other than indefeasible
payment and performance in full).

 

Section 4.  Action with Respect to Guarantied Obligations.  The Administrative
Agent and the other Guarantied Parties may, at any time and from time to time,
without the consent of, or notice to, any Guarantor, and without discharging any
Guarantor from its obligations hereunder, take any and all actions described in
Section 3. and may otherwise:  (a) amend, modify, alter or supplement the terms
of any of the Guarantied Obligations, including, but not limited to, extending
or shortening the time of payment of any of the Guarantied Obligations or
changing the interest rate that may accrue on any of the Guarantied Obligations;
(b) amend, modify, alter or supplement the Credit Agreement, any other Loan
Document or any Specified Derivatives Contract; (c) sell, exchange, release or
otherwise deal with all, or any part, of any collateral securing any of the
Guarantied Obligations; (d) release any Loan Party or other Person liable in any
manner for the payment or collection of any of the Guarantied Obligations;
(e) exercise, or refrain from exercising, any rights against the Borrower, any
other Loan Party or any other Person; and (f) apply any sum, by whomsoever paid
or however realized, to the Guarantied Obligations in such order as the
Administrative Agent and the other Guarantied Parties shall elect.

 

Section 5.  Representations and Warranties.  Each Guarantor hereby makes to the
Administrative Agent and the other Guarantied Parties all of the representations
and warranties made

 

4

--------------------------------------------------------------------------------


 

by the Parent Guarantor or the Borrower with respect to or in any way relating
to such Guarantor in the Credit Agreement and the other Loan Documents, as if
the same were set forth herein in full.

 

Section 6.  Covenants.  Each Guarantor will comply with all covenants with which
the Parent Guarantor or the Borrower is to cause such Guarantor to comply under
the terms of the Credit Agreement or any of the other Loan Documents.

 

Section 7.  Waiver.  Each Guarantor, to the fullest extent permitted by
Applicable Law, hereby waives notice of acceptance hereof or any presentment,
demand, protest or notice of any kind, and any other act or thing, or omission
or delay to do any other act or thing, which in any manner or to any extent
might vary the risk of such Guarantor or which otherwise might operate to
discharge such Guarantor from its obligations hereunder.

 

Section 8.  Inability to Accelerate Loan.  If the Administrative Agent and/or
the other Guarantied Parties are prevented under Applicable Law or otherwise
from demanding or accelerating payment of any of the Guarantied Obligations by
reason of any automatic stay or otherwise, the Administrative Agent and/or the
other Guarantied Parties shall be entitled to receive from each Guarantor, upon
demand therefor, the sums which otherwise would have been due had such demand or
acceleration occurred.

 

Section 9.  Reinstatement of Guarantied Obligations.  If claim is ever made on
the Administrative Agent or any of the other Guarantied Parties for repayment or
recovery of any amount or amounts received in payment or on account of any of
the Guarantied Obligations, and the Administrative Agent or such other
Guarantied Party repays all or part of said amount by reason of (a) any
judgment, decree or order of any court or administrative body of competent
jurisdiction, or (b) any settlement or compromise of any such claim effected by
the Administrative Agent or such other Guarantied Party with any such claimant
(including the Borrower or a trustee in bankruptcy for the Borrower), then and
in such event each Guarantor agrees that any such judgment, decree, order,
settlement or compromise shall be binding on it, notwithstanding any revocation
hereof or the cancellation of the Credit Agreement, any of the other Loan
Documents, any Specified Derivatives Contract or any other instrument evidencing
any liability of the Borrower, and such Guarantor shall be and remain liable to
the Administrative Agent or such other Guarantied Party for the amounts so
repaid or recovered to the same extent as if such amount had never originally
been paid to the Administrative Agent or such other Guarantied Party.

 

Section 10.  Subrogation.  Upon the making by any Guarantor of any payment
hereunder for the account of any other Loan Party, such Guarantor shall be
subrogated to the rights of the payee against such Loan Party; provided,
however, that such Guarantor shall not enforce any right or receive any payment
by way of subrogation or otherwise take any action in respect of any other claim
or cause of action such Guarantor may have against such Loan Party arising by
reason of any payment or performance by such Guarantor pursuant to this
Guaranty, unless and until all of the Guarantied Obligations have been
indefeasibly paid and performed in full.  If any amount shall be paid to such
Guarantor on account of or in respect of such subrogation rights or other claims
or causes of action, such Guarantor shall hold such amount in trust for the
benefit of the Administrative Agent and the other Guarantied Parties and shall
forthwith pay such amount to the Administrative Agent to be credited and applied
against the Guarantied Obligations, whether matured or unmatured, in accordance
with the terms of the Credit Agreement or to be held by the Administrative Agent
as collateral security for any Guarantied Obligations existing.

 

5

--------------------------------------------------------------------------------


 

Section 11.  Payments Free and Clear.  Section 3.10. of the Credit Agreement
shall be applicable, mutatis mutandis, to all payments required to be made by
any Guarantor under this Guaranty.

 

Section 12.  Set-off.  In addition to any rights now or hereafter granted under
any of the other Loan Documents, any Specified Derivatives Contract or
Applicable Law and not by way of limitation of any such rights, subject to
Section 13.4. of the Credit Agreement, each Guarantor hereby authorizes, each
Guarantied Party, each Affiliate of a Guarantied Party and each Participant, at
any time while an Event of Default exists, without any prior notice to such
Guarantor or to any other Person, any such notice being hereby expressly waived,
but in the case of a Guarantied Party (other than the Administrative Agent), an
Affiliate of a Guarantied Party (other than the Administrative Agent) or a
Participant, subject to receipt of the prior written consent of the
Administrative Agent and the Requisite Lenders exercised in their sole
discretion, to set off and to appropriate and to apply any and all deposits
(general or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured) and any other
indebtedness at any time held or owing by a Guarantied Party, an Affiliate of a
Guarantied Party or such Participant, to or for the credit or the account of
such Guarantor against and on account of any of the Guarantied Obligations,
although such obligations shall be contingent or unmatured. Each Guarantor
agrees, to the fullest extent permitted by Applicable Law, that any Participant
may exercise rights of setoff or counterclaim and other rights with respect to
its participation as fully as if such Participant were a direct creditor of such
Guarantor in the amount of such participation.

 

Section 13.  Subordination.  Each Guarantor hereby expressly covenants and
agrees for the benefit of the Administrative Agent and the other Guarantied
Parties that all obligations and liabilities of any other Loan Party to such
Guarantor of whatever description, including without limitation, all
intercompany receivables of such Guarantor from any other Loan Party
(collectively, the “Junior Claims”) shall be subordinate and junior in right of
payment to all Guarantied Obligations.  During the continuance of an Event of
Default, no Guarantor shall accept any direct or indirect payment (in cash,
property or securities, by setoff or otherwise) from any Loan Party on account
of or in any manner in respect of any Junior Claim until all of the Guarantied
Obligations have been indefeasibly paid in full.

 

Section 14.  Avoidance Provisions.  It is the intent of each Guarantor, the
Administrative Agent and the other Guarantied Parties that in any Proceeding,
such Guarantor’s maximum obligation hereunder shall equal, but not exceed, the
maximum amount which would not otherwise cause the obligations of such Guarantor
hereunder (or any other obligations of such Guarantor to the Administrative
Agent and the other Guarantied Parties) to be avoidable or unenforceable against
such Guarantor in such Proceeding as a result of Applicable Law, including
without limitation, (a) Section 548 of the Bankruptcy Code and (b) any state
fraudulent transfer or fraudulent conveyance act or statute applied in such
Proceeding, whether by virtue of Section 544 of the Bankruptcy Code or
otherwise.  The Applicable Laws under which the possible avoidance or
unenforceability of the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Administrative Agent and the other
Guarantied Parties) shall be determined in any such Proceeding are referred to
as the “Avoidance Provisions”.  Accordingly, to the extent that the obligations
of any Guarantor hereunder would otherwise be subject to avoidance under the
Avoidance Provisions, the maximum Guarantied Obligations for which such
Guarantor shall be liable hereunder shall be reduced to that amount which, as of
the time any of the Guarantied Obligations are deemed to have been incurred
under the Avoidance Provisions, would not cause the obligations of any Guarantor
hereunder (or any other obligations of such Guarantor to the

 

6

--------------------------------------------------------------------------------


 

Administrative Agent and the other Guarantied Parties), to be subject to
avoidance under the Avoidance Provisions.  This Section is intended solely to
preserve the rights of the Administrative Agent and the other Guarantied Parties
hereunder to the maximum extent that would not cause the obligations of any
Guarantor hereunder to be subject to avoidance under the Avoidance Provisions,
and no Guarantor or any other Person shall have any right or claim under this
Section as against the Administrative Agent and the other Guarantied Parties
that would not otherwise be available to such Person under the Avoidance
Provisions.

 

Section 15.  Information.  Each Guarantor assumes all responsibility for being
and keeping itself informed of the financial condition of the Borrower and the
other Loan Parties, and of all other circumstances bearing upon the risk of
nonpayment of any of the Guarantied Obligations and the nature, scope and extent
of the risks that such Guarantor assumes and incurs hereunder, and agrees that
neither the Administrative Agent nor any of the other Guarantied Parties shall
have any duty whatsoever to advise any Guarantor of information regarding such
circumstances or risks.

 

Section 16.  Governing Law.  THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

SECTION 17.  WAIVER OF JURY TRIAL.

 

(a)           EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY
BETWEEN OR AMONG ANY GUARANTOR, THE ADMINISTRATIVE AGENT OR ANY OF THE OTHER
GUARANTIED PARTIES WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND
FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES.  ACCORDINGLY, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE OTHER GUARANTIED PARTIES, THE
ADMINISTRATIVE AGENT AND EACH GUARANTOR HEREBY WAIVES ITS RIGHT TO A TRIAL BY
JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL
IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT
OF THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR BY REASON OF ANY OTHER SUIT,
CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG ANY GUARANTOR, THE
ADMINISTRATIVE AGENT OR ANY OF THE OTHER GUARANTIED PARTIES OF ANY KIND OR
NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.

 

(b)           EACH OF THE GUARANTORS, THE ADMINISTRATIVE AGENT AND EACH OTHER
GUARANTIED PARTY HEREBY AGREES THAT THE FEDERAL DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK AND ANY STATE COURT LOCATED IN THE BOROUGH OF MANHATTAN,
NEW YORK, NEW YORK, SHALL HAVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR
DISPUTES BETWEEN OR AMONG ANY GUARANTOR, THE ADMINISTRATIVE AGENT OR ANY OF THE
GUARANTIED PARTIES, PERTAINING DIRECTLY OR INDIRECTLY TO THIS GUARANTY OR ANY
OTHER LOAN DOCUMENT OR TO ANY MATTER ARISING HEREFROM OR THEREFROM. EACH
GUARANTOR AND EACH OF THE GUARANTIED PARTIES EXPRESSLY SUBMIT AND CONSENT IN
ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH
COURTS WITH RESPECT TO SUCH CLAIMS OR DISPUTES.  EACH OF THE GUARANTORS HEREBY
WAIVES PERSONAL

 

7

--------------------------------------------------------------------------------


 

SERVICE OF THE SUMMONS AND COMPLAINT, OR OTHER PROCESS OR PAPERS ISSUED THEREIN,
AND AGREES THAT SERVICE OF SUCH SUMMONS AND COMPLAINT, OR OTHER PROCESS OR
PAPERS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO IT AT ITS
ADDRESS FOR NOTICES PROVIDED HEREIN. EACH PARTY FURTHER WAIVES ANY OBJECTION
THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN
INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME.  THE CHOICE
OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING
OF ANY ACTION BY ANY PARTY OR THE ENFORCEMENT BY ANY PARTY OF ANY JUDGMENT
OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.

 

(c)           THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY
WITH THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL
CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER
AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS GUARANTY.

 

Section 18.  Loan Accounts.  The Administrative Agent and each other Guarantied
Party may maintain books and accounts setting forth the amounts of principal,
interest and other sums paid and payable with respect to the Guarantied
Obligations, and in the case of any dispute relating to any of the outstanding
amount, payment or receipt of any of the Guarantied Obligations or otherwise,
the entries in such books and accounts shall be deemed conclusive evidence of
the amounts and other matters set forth herein, absent manifest error.  The
failure of the Administrative Agent or any other Guarantied Party to maintain
such books and accounts shall not in any way relieve or discharge any Guarantor
of any of its obligations hereunder.

 

Section 19.  Waiver of Remedies.  No delay or failure on the part of the
Administrative Agent or any of the other Guarantied Parties in the exercise of
any right or remedy it may have against any Guarantor hereunder or otherwise
shall operate as a waiver thereof, and no single or partial exercise by the
Administrative Agent or any of the other Guarantied Parties of any such right or
remedy shall preclude any other or further exercise thereof or the exercise of
any other such right or remedy.

 

Section 20.  Termination.  This Guaranty shall remain in full force with respect
to each Guarantor until the earliest of the (x) the date on which all of the
Guarantied Obligations have been indefeasibly paid and performed in full (other
than (1) contingent indemnification obligations that have not been asserted,
(2) Letters of Credit the expiration dates of which extend beyond the Revolving
Credit Maturity Date as permitted under Section 2.3.(b) and in respect of which
the Borrower has satisfied the requirements of such Section and Section 2.14.
and (3) to the extent arrangements reasonably satisfactory to a Specified
Derivatives Provider under a Specified Derivatives Contract have been entered
into, Specified Derivatives Obligations under such Specified Derivatives
Contract) or (y) solely with respect to such Guarantor (but not any other
Guarantor), release or termination of the obligations of such Guarantor
hereunder in accordance with the terms of the Credit Agreement, at which point
this Guaranty shall (solely with respect to such Guarantor, in the case of
clause (y)), automatically terminate and have no further force and effect (other
than any provisions of this Guaranty that expressly survive the termination
hereof). The Administrative Agent agrees to execute and deliver such documents
as are reasonably requested in accordance with Section

 

8

--------------------------------------------------------------------------------


 

8.14. or Section 8.15. of the Credit Agreement, as applicable, by the Borrower
or any such Guarantor to evidence such termination or release, at the Borrower’s
or such Guarantor’s sole cost and expense.

 

Section 21.  Successors and Assigns.  Each reference herein to the
Administrative Agent or any other Guarantied Party shall be deemed to include
such Person’s respective successors and assigns (including, but not limited to,
any holder of the Guarantied Obligations) in whose favor the provisions of this
Guaranty also shall inure, and each reference herein to each Guarantor shall be
deemed to include such Guarantor’s successors and assigns, upon whom this
Guaranty also shall be binding.  The Guarantied Parties may, in accordance with
the applicable provisions of the Credit Agreement, assign, transfer or sell any
Guarantied Obligation, or grant or sell participations in any Guarantied
Obligations, to any Person without the consent of, or notice to, any Guarantor
and without releasing, discharging or modifying any Guarantor’s obligations
hereunder.  Subject to Section 13.9. of the Credit Agreement, each Guarantor
hereby consents to the delivery by the Administrative Agent or any other
Guarantied Party to any Assignee or Participant (or any prospective Assignee or
Participant) of any financial or other information regarding the Borrower or any
Guarantor.  No Guarantor may assign or transfer its rights or obligations
hereunder to any Person without the prior written consent of the Administrative
Agent and all other Guarantied Parties and any such assignment or other transfer
to which the Administrative Agent and all of the other Guarantied Parties have
not so consented shall be null and void.

 

Section 22.  JOINT AND SEVERAL OBLIGATIONS.  THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH GUARANTOR CONFIRMS
THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTIED OBLIGATIONS” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.

 

Section 23.  Amendments.  This Guaranty may not be amended except in a writing
signed by the Requisite Lenders (or all of the Lenders if required under the
terms of the Credit Agreement), the Administrative Agent and each Guarantor
subject to Section 13.17. of the Credit Agreement; provided, however, that any
Subsidiary Guarantor may be released hereunder in accordance with the terms of
Section 8.14.(c) or Section 8.15. of the Credit Agreement, as applicable, and
any Subsidiary may become a Guarantor hereunder by executing and delivering an
Accession Agreement in accordance with Section 8.14.(a) of the Credit Agreement.

 

Section 24.  Payments.  All payments to be made by any Guarantor pursuant to
this Guaranty shall be made in Dollars, in immediately available funds to the
Administrative Agent at the Principal Office, not later than 2:00 p.m. on the
date of demand therefor.

 

Section 25.  Notices.  All notices, requests and other communications hereunder
shall be in writing (including facsimile or electronic transmission or similar
writing) and shall be given (a) to each Guarantor at its address set forth below
its signature hereto, (b) to the Administrative Agent or any other Guarantied
Party at its respective address for notices provided for in the Credit Agreement
or Specified Derivatives Contract, as applicable, or (c) as to each such party
at such other address as such party shall designate in a written notice to the
other parties.  Each such notice, request or other communication shall be
effective (i) if mailed, upon the first to occur of receipt or the expiration of
3 days after the deposit in the United States Postal Service mail, postage
prepaid and addressed to the address of a Guarantor or Guarantied Party at the
addresses specified; (ii) if telecopied or sent by electronic mail, when
transmitted; or (iii) if hand delivered or sent by overnight courier, when
delivered; provided, however, that in the case of immediately preceding clauses
(i) through (iii), non-

 

9

--------------------------------------------------------------------------------


 

receipt of which the sending party was not notified or as the result of a
refusal to accept delivery shall be deemed receipt of such communication.

 

Section 26.  Severability.  In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

 

Section 27.  Headings.  Section headings used in this Guaranty are for
convenience only and shall not affect the construction of this Guaranty.

 

Section 28.  Limitation of Liability.  Neither the Administrative Agent nor any
of the other Guarantied Parties, nor any of their respective Related Parties,
shall have any liability with respect to, and each Guarantor hereby waives,
releases, and agrees not to sue any of them upon, any claim for any special,
indirect, incidental, or consequential damages suffered or incurred by a
Guarantor in connection with, arising out of, or in any way related to, this
Guaranty, any of the other Loan Documents, any Specified Derivatives Contract or
any of the transactions contemplated by this Guaranty, the Credit Agreement or
any of the other Loan Documents, or any Specified Derivatives Contract.  Each
Guarantor hereby waives, releases, and agrees not to sue the Administrative
Agent, any other Guarantied Party or any of their respective Related Parties,
for punitive damages in respect of any claim in connection with, arising out of,
or in any way related to, this Guaranty, the Credit Agreement or any of the
other Loan Documents, any Specified Derivatives Contract or any of the
transactions contemplated by Credit Agreement or financed thereby.

 

Section 29.  Electronic Delivery of Certain Information.  Each Guarantor
acknowledges and agrees that information regarding the Guarantor may be
delivered electronically pursuant to Section 9.5. of the Credit Agreement.

 

Section 30. Right of Contribution. The Guarantors hereby agree as among
themselves that, if any Guarantor shall make an Excess Payment, such Guarantor
shall have a right of contribution from each other Guarantor in an amount equal
to such other Guarantor’s Contribution Share of such Excess Payment. The payment
obligations of any Guarantor under this Section shall be subordinate and subject
in right of payment to the Guarantied Obligations until such time as the
Guarantied Obligations have been indefeasibly paid and performed in full and the
Commitments have expired or terminated, and none of the Guarantors shall
exercise any right or remedy under this Section against any other Guarantor
until such Guarantied Obligations have been indefeasibly paid and performed in
full and the Commitments have expired or terminated. Subject to Section 10. of
this Guaranty, this Section shall not be deemed to affect any right of
subrogation, indemnity, reimbursement or contribution that any Guarantor may
have under Applicable Law against any other Loan Party in respect of any payment
of Guarantied Obligations. Notwithstanding the foregoing, all rights of
contribution against any Guarantor shall terminate from and after such time, if
ever, that such Guarantor shall cease to be a Guarantor in accordance with the
applicable provisions of the Loan Documents.

 

Section 31. Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this Guaranty in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section, or otherwise
under this Guaranty, voidable under

 

10

--------------------------------------------------------------------------------


 

applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations of each Qualified ECP Guarantor under
this Section shall remain in full force and effect until termination of this
Guaranty in accordance with Section 20. hereof. Each Qualified ECP Guarantor
intends that this Section constitute, and this Section shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

 

Section 32. Non-Recourse.  Notwithstanding anything that may be expressed or
implied in this Guaranty or any document or instrument delivered in connection
herewith or otherwise, and notwithstanding the fact that DBT Met Hotel Venture,
LP (“DBT LP”) may be a limited partnership, by its acceptance of the benefits of
this Guaranty, the Administrative Agent and each of the Guarantied Parties
acknowledge and agree that no DBT Non-Recourse Party has any obligation
hereunder and that no recourse shall be had hereunder or under any document or
instrument delivered in connection herewith, or for any claim based on, in
respect of, or by reason of, such obligations or their creation, against, and no
personal liability shall attach to, any DBT Non-Recourse Party, through the
Administrative Agent or the Guarantied Parties or otherwise, whether by or
through attempted piercing of the corporate veil, by or through a claim by or on
behalf of the Administrative Agent or the Guarantied Parties against any DBT
Non-Recourse Party, by the enforcement of any assessment, by any legal or equity
proceeding, by virtue of any applicable law, or otherwise.

 

For purposes of this Section 32, “DBT Non-Recourse Party” shall mean any former,
current and future equity holders, controlling persons, directors, officers,
employees, agents, affiliates, or general or limited partners of DBT LP
(including without limitation, Highgate Oxford New York II, LLC, a Delaware
limited partnership, and its successors and affiliates), other than any
Guarantor.

 

Section 33.  Definitions.  (a) For the purposes of this Guaranty:

 

“Accession Agreement” means an Accession Agreement in the form of Annex I hereto
or in such other form as may be approved by the Administrative Agent.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights.

 

“Contribution Share” means, for any Guarantor in respect of any Excess Payment
made by any other Guarantor, the ratio (expressed as a percentage) as of the
date of such Excess Payment of (i) the amount by which the aggregate present
fair salable value of all of its assets and properties exceeds the amount of all
debts and liabilities of such Guarantor (including contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of such
Guarantor hereunder) to (ii) the amount by which the aggregate present fair
salable value of all assets and other properties of the Loan Parties other than
the maker of such Excess Payment exceeds the amount of all of the debts and
liabilities (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of the Loan Parties) of the Loan
Parties other than the maker of such Excess Payment; provided, however, that,
for purposes of calculating the Contribution Shares of the Guarantors in respect
of any Excess Payment, any Guarantor that became a Guarantor subsequent to the
date of any such Excess Payment shall be deemed to have been a Guarantor on the
date of such Excess Payment and the financial information for such Guarantor as
of the date such Guarantor became a Guarantor shall be utilized for such
Guarantor in connection with such Excess Payment.

 

11

--------------------------------------------------------------------------------


 

“Excess Payment” means the amount paid by any Guarantor in excess of its Ratable
Share of any Guarantied Obligations.

 

“Proceeding” means any of the following:  (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code; (ii) a
custodian (as defined in the Bankruptcy Code or any other applicable bankruptcy
laws) is appointed for, or takes charge of, all or any substantial part of the
property of any Guarantor; (iii) any other proceeding under any Applicable Law,
domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding-up or composition for adjustment of debts, whether now or hereafter in
effect, is commenced relating to any Guarantor; (iv) any Guarantor is
adjudicated insolvent or bankrupt; (v) any order of relief or other order
approving any such case or proceeding is entered by a court of competent
jurisdiction; (vi) any Guarantor makes a general assignment for the benefit of
creditors; (vii) any Guarantor shall fail to pay, or shall state that it is
unable to pay, or shall be unable to pay, its debts generally as they become
due; (viii) any Guarantor shall call a meeting of its creditors with a view to
arranging a composition or adjustment of its debts; (ix) any Guarantor shall by
any act or failure to act indicate its consent to, approval of or acquiescence
in any of the foregoing; or (x) any corporate action shall be taken by any
Guarantor for the purpose of effecting any of the foregoing.

 

“Ratable Share” means, for any Guarantor in respect of any payment of Guarantied
Obligations, the ratio (expressed as a percentage) as of the date of such
payment of Guarantied Obligations of (i) the amount by which the aggregate
present fair salable value of all of its assets and properties exceeds the
amount of all debts and liabilities of such Guarantor (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of such Guarantor hereunder) to (ii) the amount by which the
aggregate present fair salable value of all assets and other properties of all
of the Loan Parties exceeds the amount of all of the debts and liabilities
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of the Loan Parties hereunder) of the Loan
Parties; provided, however, that, for purposes of calculating the Ratable Shares
of the Guarantors in respect of any payment of Guarantied Obligations, any
Guarantor that became a Guarantor subsequent to the date of any such payment
shall be deemed to have been a Guarantor on the date of such payment and the
financial information for such Guarantor as of the date such Guarantor became a
Guarantor shall be utilized for such Guarantor in connection with such payment.

 

(b)           Terms not otherwise defined herein are used herein with the
respective meanings given them in the Credit Agreement.

 

[Signature on Next Page]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.

 

 

GUARANTORS:

 

 

 

RLJ LODGING TRUST,

 

a Maryland real estate investment trust

 

 

 

 

 

By:

/s/ Thomas J. Baltimore, Jr.

 

 

Name: Thomas J. Baltimore, Jr.

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

RLJ III — C BUCKHEAD, INC.,

 

a Texas corporation

 

 

 

 

 

By:

/s/ Thomas J. Baltimore, Jr.

 

Name:

Thomas J. Baltimore, Jr.

 

Title:

President and Treasurer

 

 

 

 

 

RLJ III — EM WEST PALM BEACH, INC.,

 

a Texas corporation

 

 

 

 

 

By:

/s/ Thomas J. Baltimore, Jr.

 

Name:

Thomas J. Baltimore, Jr.

 

Title:

President and Treasurer

 

RLJ — Second Amended and Restated Guaranty

 

--------------------------------------------------------------------------------


 

 

EACH OF THE REMAINING SUBSIDIARY

 

GUARANTORS LISTED ON ANNEX II HERETO

 

 

 

 

 

By: RLJ LODGING TRUST, L.P.,

 

a Delaware limited partnership, the direct or indirect holder of all controlling
interests in such Subsidiary Guarantor

 

 

 

By: RLJ LODGING TRUST, a Maryland real estate investment trust, its sole general
partner

 

 

 

By:

/s/ Thomas J. Baltimore, Jr.

 

Name:

Thomas J. Baltimore, Jr.

 

Title:

President and Chief Executive Officer

 

 

 

Address for Notices for all Guarantors:

 

 

 

c/o RLJ Lodging Trust

 

3 Bethesda Metro Center

 

Suite 1000

 

Bethesda, MD 20814

 

Attn: Leslie D. Hale, Chief Financial Officer

 

Telecopy Number: (301) 280-7714

 

Telephone Number: (301) 280-7750

 

RLJ — Second Amended and Restated Guaranty

 

--------------------------------------------------------------------------------


 

Acknowledged and Agreed:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent

 

 

 

 

 

By:

/s/ Mark F. Monahan

 

 

Name:  Mark F. Monahan

 

 

Title:  Senior Vice President

 

 

RLJ — Second Amended and Restated Guaranty

 

--------------------------------------------------------------------------------


 

ANNEX I

 

FORM OF ACCESSION AGREEMENT

 

THIS ACCESSION AGREEMENT dated as of             , 20  , executed and delivered
by                       , a               (the “New Guarantor”), in favor of
(a) WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as Administrative
Agent (the “Administrative Agent”) for its benefit and the benefit of the other
Guarantied Parties (as defined in the Guaranty) under that certain Second
Amended and Restated Credit Agreement dated as of April 22, 2016 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among RLJ Lodging Trust, L.P. (the “Borrower”), RLJ Lodging
Trust, the financial institutions party thereto and their assignees under
Section 13.6. thereof (the “Lenders”), the Administrative Agent, and the other
parties thereto, and (b) the Lenders, the Issuing Banks and the Swingline
Lenders (the “Guarantied Parties”).

 

WHEREAS, pursuant to the Credit Agreement, the Administrative Agent, the
Swingline Lenders, the Issuing Banks and the Lenders have agreed to make
available to the Borrower certain financial accommodations on the terms and
conditions set forth in the Credit Agreement and/ or any Loan Document;

 

WHEREAS, the Specified Derivatives Providers may from time to time enter into
Specified Derivatives Contracts with the Borrower and/or any Subsidiary of the
Borrower;

 

WHEREAS, the New Guarantor is owned and controlled by the Borrower, or is
otherwise an Affiliate of the Borrower;

 

WHEREAS, the Borrower, the New Guarantor, and the existing Guarantors, though
separate legal entities, are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation and have determined it to
be in their mutual best interests to obtain financing from the Administrative
Agent and the other Guarantied Parties through their collective efforts;

 

WHEREAS, the New Guarantor acknowledges that it will receive direct and indirect
benefits from the Administrative Agent and the other Guarantied Parties making
such financial accommodations available to the Borrower under the Credit
Agreement and from the Specified Derivatives Providers entering into Specified
Derivatives Contracts and, accordingly, the New Guarantor is willing to
guarantee the Borrower’s obligations to the Administrative Agent and the Lenders
on the terms and conditions contained herein; and

 

WHEREAS, the New Guarantor’s execution and delivery of this Agreement is a
condition to the Guarantied Parties’ continuing to make such financial
accommodations to the Borrower.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Guarantor, the New Guarantor agrees
as follows:

 

Section 1.  Accession to Guaranty.  The New Guarantor hereby agrees that it is a
“Guarantor” under that certain Second Amended and Restated Guaranty dated as of
April 22, 2016 (as amended, supplemented, restated or otherwise modified from
time to time, the “Guaranty”), made by the Guarantors party thereto in favor of
the Administrative Agent, for its benefit and the benefit of the

 

16

--------------------------------------------------------------------------------


 

other Guarantied Parties, and assumes all obligations of a “Guarantor”
thereunder and agrees to be bound thereby, all as if the New Guarantor had been
an original signatory to the Guaranty.  Without limiting the generality of the
foregoing, the New Guarantor hereby:

 

(a)           irrevocably and unconditionally guarantees the due and punctual
payment and performance when due, whether at stated maturity, by acceleration or
otherwise, of all Guarantied Obligations (as defined in the Guaranty);

 

(b)           makes to the Administrative Agent and the other Guarantied Parties
as of the date hereof each of the representations and warranties contained in
Section 5. of the Guaranty and agrees to be bound by each of the covenants
contained in Section 6. of the Guaranty; and

 

(c)           consents and agrees to each provision set forth in the Guaranty.

 

SECTION 2.  GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 3.  Definitions.  Capitalized terms used herein and not otherwise
defined herein shall have their respective defined meanings given them in the
Credit Agreement.

 

[Signatures on Next Page]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement to be
duly executed and delivered by its duly authorized officers as of the date first
written above.

 

 

[NEW GUARANTOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Address for Notices:

 

c/o RLJ Lodging Trust

 

3 Bethesda Center

 

Suite 1000

 

Bethesda, MD 20814

 

Attn:

 

Telecopy Number:

 

Telephone Number:

 

 

Accepted:

 

 

 

WELLS FARGO BANK,

 

NATIONAL ASSOCIATION, as

 

Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

18

--------------------------------------------------------------------------------


 

ANNEX II

 

SUBSIDIARY GUARANTORS

 

Sr.
No.

 

SUBSIDIARY GUARANTORS

1.

 

RLJ C CHARLESTON HD, LLC

2.

 

RLJ C HOUSTON HUMBLE, LP

3.

 

RLJ C NY UPPER EASTSIDE, LLC

4.

 

RLJ C PORTLAND DT, LLC

5.

 

RLJ C WAIKIKI, LLC

6.

 

RLJ CABANA MIAMI BEACH, LLC

7.

 

RLJ DBT KEY WEST, LLC

8.

 

RLJ EM IRVINE, LP

9.

 

RLJ EM WALTHAM, LLC

10.

 

RLJ HGN EMERYVILLE, LP

11.

 

RLJ HP FREMONT, LP

12.

 

RLJ HP MADISON DT, LLC

13.

 

RLJ HY ATLANTA MIDTOWN, LLC

14.

 

RLJ HYH CHARLOTTE, LLC

15.

 

RLJ HYH CYPRESS, LP

16.

 

RLJ HYH EMERYVILLE, LP

17.

 

RLJ HYH SAN DIEGO, LP

18.

 

RLJ HYH SAN JOSE, LP

19.

 

RLJ HYH SAN RAMON, LP

20.

 

RLJ HYH SANTA CLARA, LP

21.

 

RLJ HYH WOODLANDS, LP

22.

 

RLJ II — AUSTIN SOUTH HOTELS, LP

23.

 

RLJ II — C AUSTIN AIR, LP

24.

 

RLJ II — C AUSTIN NW, LP

25.

 

RLJ II — C AUSTIN S, LP

26.

 

RLJ II — C CHICAGO MAG MILE, LLC

27.

 

RLJ II — C GOLDEN, LLC

28.

 

RLJ II — C HAMMOND, LLC

29.

 

RLJ II — C LONGMONT, LLC

30.

 

RLJ II — C LOUISVILLE CO, LLC

31.

 

RLJ II — C LOUISVILLE NE KY, LLC

32.

 

RLJ II — C MIDWAY, LLC

33.

 

RLJ II — C MIRAMAR, LLC

 

RLJ — Second Amended and Restated Guaranty

 

--------------------------------------------------------------------------------


 

34.

 

RLJ II — C MISHAWAKA, LLC

35.

 

RLJ II — C SALT LAKE, LLC

36.

 

RLJ II — C SUGARLAND, LP

37.

 

RLJ II — F AUSTIN S, LP

38.

 

RLJ II — F CHERRY CREEK, LLC

39.

 

RLJ II — F HAMMOND, LLC

40.

 

RLJ II — F KEY WEST, LLC

41.

 

RLJ II — F MIDWAY, LLC

42.

 

RLJ II — F SAN ANTONIO DT, LP

43.

 

RLJ II — HA CLEARWATER, LLC

44.

 

RLJ II — HA FORT WALTON BEACH, LLC

45.

 

RLJ II — HA GARDEN CITY, LLC

46.

 

RLJ II — HA MIDWAY, LLC

47.

 

RLJ II — HG MIDWAY, LLC

48.

 

RLJ II - HOLX MIDWAY, LLC

49.

 

RLJ II — INDY CAPITOL HOTELS, LLC

50.

 

RLJ II — MH DENVER S, LLC

51.

 

RLJ II — MH MIDWAY, LLC

52.

 

RLJ II — R AUSTIN NW, LP

53.

 

RLJ II — R AUSTIN PARMER, LP

54.

 

RLJ II — R AUSTIN S, LP

55.

 

RLJ II — R FISHERS, LLC

56.

 

RLJ II — R GOLDEN, LLC

57.

 

RLJ II — R HAMMOND, LLC

58.

 

RLJ II — R HOUSTON GALLERIA, LP

59.

 

RLJ II — R LONGMONT, LLC

60.

 

RLJ II — R LOUISVILLE CO, LLC

61.

 

RLJ II — R LOUISVILLE DT KY, LLC

62.

 

RLJ II — R LOUISVILLE NE KY, LLC

63.

 

RLJ II — R MERRILLVILLE, LLC

64.

 

RLJ II — R MIRAMAR, LLC

65.

 

RLJ II — R NOVI, LLC

66.

 

RLJ II — R PLANTATION, LLC

67.

 

RLJ II — R SALT LAKE CITY, LLC

68.

 

RLJ II — R SAN ANTONIO, LP

69.

 

RLJ II — R SUGARLAND, LP

70.

 

RLJ II — R WARRENVILLE, LLC

71.

 

RLJ II — RH BOULDER, LLC

72.

 

RLJ II — RH PLANTATION, LLC

73.

 

RLJ II — S AUSTIN N, LP

 

RLJ — Second Amended and Restated Guaranty

 

--------------------------------------------------------------------------------


 

74.

 

RLJ II — S BAKERSFIELD, LP

75.

 

RLJ II — S LONGMONT, LLC

76.

 

RLJ II — S LOUISVILLE KY, LLC

77.

 

RLJ II — S MISHAWAKA, LLC

78.

 

RLJ II — S WESTMINSTER, LLC

79.

 

RLJ II — SLE MIDWAY, LLC

80.

 

RLJ III — DBT COLUMBIA, LLC

81.

 

RLJ III — DBT METROPOLITAN MANHATTAN, LP

82.

 

RLJ III — EM FORT MYERS, LLC

83.

 

RLJ III — EM TAMPA DT, LLC

84.

 

RLJ III — F WASHINGTON DC, LLC

85.

 

RLJ III — F26 MANHATTAN, LLC

86.

 

RLJ III — HA DENVER TECH CENTER, LLC

87.

 

RLJ III — HA HOUSTON GALLERIA, LP

88.

 

RLJ III — HA WEST PALM BEACH AIRPORT, LLC

89.

 

RLJ III — HG NEW ORLEANS CONVENTION CENTER, LLC

90.

 

RLJ III — HG WEST PALM BEACH AIRPORT, LLC

91.

 

RLJ III — HGN DURHAM, LLC

92.

 

RLJ III — HGN HOLLYWOOD, LP

93.

 

RLJ III — HGN MANHATTAN, LLC

94.

 

RLJ III — HGN PITTSBURGH, LP

95.

 

RLJ III — R COLUMBIA, LLC

96.

 

RLJ III — R NATIONAL HARBOR, LLC

97.

 

RLJ III - R SILVER SPRING, LLC

98.

 

RLJ III — RH PITTSBURGH, LP

99.

 

RLJ III — ST. CHARLES AVE HOTEL, LLC

100.

 

RLJ R ATLANTA MIDTOWN, LLC

101.

 

RLJ R HOUSTON HUMBLE, LP

102.

 

RLJ S HILLSBORO, LLC

103.

 

RLJ C SAN FRANCISCO, LP

104.

 

RLJ HS SEATTLE LYNWOOD, LLC

105.

 

RLJ HP WASHINGTON DC, LLC

106.

 

RLJ II — R OAK BROOK, LLC

107.

 

RLJ S HOUSTON HUMBLE, LP

108.

 

RLJ C HOUSTON HUMBLE GENERAL PARTNER, LLC

109.

 

RLJ EM IRVINE GENERAL PARTNER, LLC

110.

 

RLJ HP FREMONT GENERAL PARTNER, LLC

111.

 

RLJ HYH CYPRESS GENERAL PARTNER, LLC

112.

 

RLJ HYH EMERYVILLE GENERAL PARTNER, LLC

113.

 

RLJ HYH SAN DIEGO GENERAL PARTNER, LLC

114.

 

RLJ HYH SAN JOSE GENERAL PARTNER, LLC

 

RLJ — Second Amended and Restated Guaranty

 

--------------------------------------------------------------------------------


 

115.

 

RLJ HYH SAN RAMON GENERAL PARTNER, LLC

116.

 

RLJ HYH SANTA CLARA GENERAL PARTNER, LLC

117.

 

RLJ HYH WOODLANDS GENERAL PARTNER, LLC

118.

 

RLJ II — AUSTIN SOUTH HOTELS GENERAL PARTNER, LLC

119.

 

RLJ II — C AUSTIN AIR GENERAL PARTNER, LLC

120.

 

RLJ II — C AUSTIN NW GENERAL PARTNER, LLC

121.

 

RLJ II — C SUGARLAND GENERAL PARTNER, LLC

122.

 

RLJ II — F AUSTIN S GENERAL PARTNER, LLC

123.

 

RLJ II SENIOR MEZZANINE BORROWER, LLC

124.

 

RLJ II JUNIOR MEZZANINE BORROWER, LLC

125.

 

RLJ II — F SAN ANTONIO DT GENERAL PARTNER, LLC

126.

 

RLJ II — R AUSTIN NW GENERAL PARTNER, LLC

127.

 

RLJ II — R AUSTIN S GENERAL PARTNER, LLC

128.

 

RLJ II — R HOUSTON GALLERIA GENERAL PARTNER, LLC

129.

 

RLJ II — R SAN ANTONIO GENERAL PARTNER, LLC

130.

 

RLJ II — R SUGARLAND GENERAL PARTNER, LLC

131.

 

RLJ II — S BAKERSFIELD GENERAL PARTNER, LLC

132.

 

RLJ III — C BUCKHEAD PARENT, LLC

133.

 

RLJ III — EM WEST PALM BEACH PARENT, LLC

134.

 

RLJ III — HA HOUSTON GALLERIA GENERAL PARTNER, LLC

135.

 

RLJ III — HGN HOLLYWOOD GENERAL PARTNER, LLC

136.

 

RLJ III — RH PITTSBURGH GENERAL PARTNER, LLC

137.

 

RLJ R HOUSTON HUMBLE GENERAL PARTNER, LLC

138.

 

RLJ II — C AUSTIN S GENERAL PARTNER, LLC

139.

 

RLJ II — R AUSTIN PARMER GENERAL PARTNER, LLC

140.

 

RLJ II — S AUSTIN N GENERAL PARTNER, LLC

141.

 

RLJ C SAN FRANCISCO GENERAL PARTNER, LLC

142.

 

RLJ S HOUSTON HUMBLE GENERAL PARTNER, LLC

143.

 

RLJ III — DBT MET MEZZ BORROWER, LP

144.

 

RLJ III — DBT METROPOLITAN MANHATTAN GP, LLC

145.

 

RLJ III — DBT MET MEZZ BORROWER GP, LLC

146.

 

DBT MET HOTEL VENTURE, LP

147.

 

DBT MET HOTEL VENTURE GP, LLC

148.

 

RLJ III — DBT MET HOTEL PARTNER, LLC

149.

 

RLJ HGN EMERYVILLE GENERAL PARTNER, LLC

150.

 

RLJ III — HGN PITTSBURGH GENERAL PARTNER, LLC

 

RLJ — Second Amended and Restated Guaranty

 

--------------------------------------------------------------------------------